                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Brenda Richardson                                                     Docket No. 5:13-CR-20-5H

                               Petition for Action on Supervised Release

COMES NOW John Seth Coleman, U.S. Probation Officer of the court, presenting a petition for
modification of the Judgment and Commitment Order of Brenda Richardson, who, upon an earlier plea of
guilty to Conspiracy to Distribute and Possess With Intent to Distribute 280 Grams or More of Cocaine
Base (Crack), in violation of 21 U.S.C. § 846 and 21 U.S.C. § 841(b)(1)(A), was sentenced by the Honorable
Malcolm J. Howard, Senior U.S. District Judge, on September 10, 2014, to the custody of the Bureau of
Prisons for a term of 24 months. It was further ordered that upon release from imprisonment the defendant
be placed on supervised release for a period of 60 months. Brenda Richardson was released from custody
on May 23, 2016, at which time the term of supervised release commenced.

On December 17, 2018, as a result of the defendant’s written admission to marijuana and crack-cocaine use
on or about December 9, 2018, the court was notified via Violation Report that the defendant was being re-
referred for a substance abuse assessment, and re-enrolled in the district’s Surprise Urinalysis Program.

On January 7, 2019, as a result of the defendant testing positive for cocaine on December 20, 2018, and
additionally admitting to cocaine (crack) use on or about December 30, 2018, the court modified the
conditions of supervised release to include Home Detention with Electronic Monitoring, for a period of 60
days.

On January 25, 2019, the court issued a Warrant for Arrest based on a Motion for Revocation.

On March 13, 2019, the defendant appeared before your honor on a Motion for Revocation related to her
fourth positive urinalysis within a one-year period. The court denied the motion for revocation, continuing
supervision, and ordering the defendant be returned to court immediately, should any additional drug use
be detected.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

At the time of her arrest on January 28, 2019, the defendant had served 17 of 60 days of the previously
imposed Home Detention with Electronic Monitoring condition. She subsequently served 45 days in
custody while awaiting her Revocation Hearing. In view thereof, we would ask the court to remit the
balance of 43 days Home Detention with Electronic Monitoring.

PRAYING THAT THE COURT WILL ORDER that the conditions supervised release be modified as
follows:

The balance of 43 days Home Detention with Electronic Monitoring is hereby remitted.

Except as herein modified, the judgment shall remain in full force and effect.
Brenda Richardson
Docket No. 5:13-CR-20-5H
Petition For Action
Page 2
Reviewed and approved,                            I declare under penalty of perjury that the foregoing
                                                  is true and correct.


/s/ Eddie J. Smith                                /s/ John Seth Coleman
Eddie J. Smith                                    John Seth Coleman
Supervising U.S. Probation Officer                U.S. Probation Officer
                                                  150 Rowan Street Suite 110
                                                  Fayetteville, NC 28301
                                                  Phone: 910-354-2545
                                                  Executed On: April 12, 2019

                                     ORDER OF THE COURT
                                15th
Considered and ordered this _________               April
                                         day of ____________________, 2019, and ordered filed and
made a part of the records in the above case.



________________________________
Malcolm J. Howard
Senior U.S. District Judge
